Case 1:20-cv-02281-DDD-KLM Document 21-3 Filed 11/02/20 USDC Colorado Page 1 of 9




                      EXHIBIT 3
Case 1:20-cv-02281-DDD-KLM Document 21-3 Filed 11/02/20 USDC Colorado Page 2 of 9




Document title:                  Crunch | Definition of Crunch by Merriam-Webster

Capture URL:                     https://www.merriam-webster.com/dictionary/crunch

Captured site IP:                99.84.181.117

Page loaded at (UTC):            Fri, 02 Oct 2020 21:57:16 GMT

Capture timestamp (UTC):         Fri, 02 Oct 2020 22:02:52 GMT

Capture tool:                    v7.0.9

Collection server IP:            54.173.19.61

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 6.3.9600.0 (6.3.9600.0)

PDF length:                      8

Capture ID:                      e7950fda-8605-4eb3-a6f6-9805fec427d0

User:                            omm-lgarnette




                        PDF REFERENCE #:           nqJzeHHLDcFAABfXi87rJ4
            Case 1:20-cv-02281-DDD-KLM Document 21-3 Filed 11/02/20 USDC Colorado Page 3 of 9




Document title: Crunch | Definition of Crunch by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/crunch
Capture timestamp (UTC): Fri, 02 Oct 2020 22:02:52 GMT                                          Page 1 of 7
            Case 1:20-cv-02281-DDD-KLM Document 21-3 Filed 11/02/20 USDC Colorado Page 4 of 9




Document title: Crunch | Definition of Crunch by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/crunch
Capture timestamp (UTC): Fri, 02 Oct 2020 22:02:52 GMT                                          Page 2 of 7
            Case 1:20-cv-02281-DDD-KLM Document 21-3 Filed 11/02/20 USDC Colorado Page 5 of 9




Document title: Crunch | Definition of Crunch by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/crunch
Capture timestamp (UTC): Fri, 02 Oct 2020 22:02:52 GMT                                          Page 3 of 7
            Case 1:20-cv-02281-DDD-KLM Document 21-3 Filed 11/02/20 USDC Colorado Page 6 of 9




Document title: Crunch | Definition of Crunch by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/crunch
Capture timestamp (UTC): Fri, 02 Oct 2020 22:02:52 GMT                                          Page 4 of 7
            Case 1:20-cv-02281-DDD-KLM Document 21-3 Filed 11/02/20 USDC Colorado Page 7 of 9




Document title: Crunch | Definition of Crunch by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/crunch
Capture timestamp (UTC): Fri, 02 Oct 2020 22:02:52 GMT                                          Page 5 of 7
            Case 1:20-cv-02281-DDD-KLM Document 21-3 Filed 11/02/20 USDC Colorado Page 8 of 9




Document title: Crunch | Definition of Crunch by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/crunch
Capture timestamp (UTC): Fri, 02 Oct 2020 22:02:52 GMT                                          Page 6 of 7
            Case 1:20-cv-02281-DDD-KLM Document 21-3 Filed 11/02/20 USDC Colorado Page 9 of 9




Document title: Crunch | Definition of Crunch by Merriam-Webster
Capture URL: https://www.merriam-webster.com/dictionary/crunch
Capture timestamp (UTC): Fri, 02 Oct 2020 22:02:52 GMT                                          Page 7 of 7
